Exhibit 10.17
First Amendment to
Corporate Incentive Compensation Plan “A”
This first amendment to the Corporate Incentive Compensation Plan “A” (the
“Plan”) is intended to clearly demonstrate that the Plan is not subject to the
requirements of section 409A of the Internal Revenue Code, as amended. The
amendment is effective as of January 1, 2005.
The last two sentences of section 5 shall be replaced with the following
sentences.
The date of payment of a Participant’s award (the “Distribution Date”) must
occur within 90 days of the end of the year over which the Participant’s
performance was evaluated. The Participant does not vest in his award until the
Distribution Date. A portion of the award may be deferred to future years
through deferrals into the Non-Qualified Retirement/Savings Plan or any
successor plan, pursuant to the rules in that plan. Appropriate taxes will be
withheld from each award.

         
November 20, 2008
       
 
       
ATTEST:
    APACHE CORPORATION
 
       
/s/ Cheri L. Peper
    By: /s/ Margery M. Harris
 
       
Cheri L. Peper
Corporate Secretary
      Margery M. Harris
Vice President, Human Resources

Page 1 of 1